DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Valli (Pub. No.: US 2017/0339372 A1; hereinafter Valli) in view of Williamson et al (Patent No.: Pub. No. US 2004/0104935 A1; hereinafter Williamson) and further in view of DEAMONR (Pub. No.: US 2020/0368616 A1; hereinafter DEAMONR) 
               Consider claims 1, and 9,  Valli clearly shows and discloses a non-transitory computer readable medium and a method for conducting a three dimensional (3D) video conference between multiple participants, the method comprises: determining, for each participant, updated 3D participant representation information within the virtual 3D video conference environment, that represents participant (paragraphs: 0005-0006, 0041); wherein the determining comprises compensating for difference between an actual optical axis of a camera that acquires images of the participant and a desired optical axis of a virtual camera (new point of view/change viewpoint) (paragraphs: 0005,0007, 0032, 0042, 0043, 0048, fig. 2A – fig. 3C fig. 8); and generating, for at least one participant, an updated representation of virtual 3D video conference environment, the updated representation of virtual 3D video conference environment represents the updated 3D participant representation information for at least some of the multiple participants (paragraphs: 0048 -0050, 0053-0054, 0055-0056 and fig. 8- fig. 9, label: “modify the site model”); however, Valli does not specifically disclose difference between an actual optical axis of a camera that acquires images of the participant and a desired optical axis of a virtual camera.
                In the same field of endeavor, Williamson clearly specifically disclose difference between an actual optical axis of a camera that acquires images of the participant and a desired optical axis of a virtual camera (fig. paragraphs: 0113 and 0176, 0321-0322, 0332; fig. 8-fig.9).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Williamson into teaching of Valli for the purpose of providing another examples for changing the position and angle of the 3D content.
             However, Valli and Williamson do not teach the limitation desired optical axis of a virtual camera that is located at a same height as eyes of the participant.
            In the same field of endeavor, DEAMONR clearly specifically disclose the limitation desired optical axis of a virtual camera that is located at a same height as eyes of the participant (paragraph: 1138).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of DEAMONR into teaching of Valli and Williamson for the purpose of providing a true first person camera perspective augmented virtual reality scenery and that of augmented-reality scenery of the game changes accordingly the same as naturally the users view into the real-world changes when a user moves around a three-dimensional space (DEAMONR: paragraph: 1138).
               
               Consider claims 2 and 10, Valli and Williamson clearly show the method and the non-transitory computer readable medium, wherein the updated representation of virtual 3D video conference environment comprises an avatar per participant of the at least some of the multiple participants (Valli: paragraphs: 0055-0056 and fig. 8- fig. 9, label: “modify the site model”).                           
              
                Consider claims 4 and 12, Valli and Williamson clearly show the method and the non-transitory computer readable medium, wherein a direction of gaze of a first avatar within the virtual 3D video conference environment is agnostic to the actual optical axis of the camera (Williamson: paragraphs: 0113 and 0332).      
                  Consider claims 5 and 13, Valli and Williamson clearly show the method and the non-transitory computer readable medium, wherein a first avatar of a first participant within the updated representation of the virtual 3D video conference environment appear in the updated representation of the virtual 3D video conference environment as being captured by the virtual camera (3D reconstructed) (Valli: paragraphs: 0037, 0048 -0050, 0053-0054, and fig. 4. fig. 9, label: “modify the site model”; Williamson: paragraphs: 0113 and 0332 and fig. 8-fig. 9).      
               Consider claims 6 and 14, Valli and Williamson clearly show the method and the non-transitory computer readable medium, wherein the virtual camera is located at a virtual plane that virtually crosses the eyes of the first participant of the first participant (Valli: paragraphs: 0034, 0042, 0043, 0048; Williamson: paragraphs: 0113 0176, 0321-0322, and 0332; fig. 8-fig.9).            
             
Consider claims 7 and 15, Valli and Williamson clearly show the method and the non-transitory computer readable medium, comprising receiving or generating participants appearance information about head poses and expressions of the participants, and determining 63 the updated 3D participant representation information to reflect the participant appearance information: wherein the determining comprises animating and rendering avatars that represent the participants based on the head poses and expressions of the participants (Valli: paragraphs: 0028, 0038, 0048 and fig. 8).  
Consider claims 8 and 16, Valli and Williamson clearly show the method and the non-transitory computer readable medium, comprising determining a shape of each avatar that represents a participant of the multiple participants (Valli: paragraphs: 0028, and 0038 and fig. 8).
Allowable Subject Matter
3.	 Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on October 13, 2021. Applicant amended claims 1, 3, 7, 8, and 11-16, Claims 1- 2, 4-10, and 12-16 are now pending in the present application.
             Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                                                                                     
           
Conclusion                               

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656